Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention II, Claims 6-11 in the reply filed on June 15, 2022, is acknowledged.  Claims 1-5 are withdrawn as non-elected and Claims 6-11 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. No. 2002/0083623 to Joseph (Joseph).

    PNG
    media_image1.png
    389
    535
    media_image1.png
    Greyscale

Regarding Claim 6:  Joseph discloses a reusable vehicular jack pad system, comprising: a plurality of jack pads (a pair of pads), each respective pad further comprising: a top face (See Annotated Fig. A); an oppositely disposed bottom face (See Annotated Fig. A); a jack-engaging assembly (See Annotated Fig. A) operationally connected to the top face; a palm portion (See Annotated Fig. A); and a toe portion (See Annotated Fig. A) extending from the palm portion; wherein each respective jack pad is shaped like an animal paw; wherein each respective bottom face is contoured to leave a paw print in soft ground; and wherein each respective top face (See Annotated Fig. A) is contoured to stackingly engage a respective bottom face.
Regarding Claim 7:  Joseph discloses a system of claim 6, wherein the toe portion defines a plurality of fingers (See Annotated Fig. A) extending from the palm portion.
Regarding Claim 10:  Joseph discloses a system of claim 6, wherein the respective jack pads are shaped like dinosaur feet (See para. 0014, line 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph.
Regarding Claims 9 and 11:  Joseph does not specifically state that the feet are shaped like bears or sasquatch.  However, Joseph discloses that the pad may be shaped as foot prints of animal paws,1 legendary creatures, monsters, aliens, imaginary creatures etc.2  A bear paw falls within the category of an animal paw and sasquatch feet fall within the category of legendary or imaginary creatures.  As a result, it would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention as a matter of design choice to modify the apparatus of paw print of Joseph to be that of a bear paw or sasquatch feet.  Do so would be in the sprit as suggested by Joseph, be an obvious design choice, and provide entertainment for the users of the pad in creating fanciful foot print creations.   
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 5980351.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 See para. 0008, line 2 of Joseph.
        2 See paragraphs 0010 and 0023 of Joseph.